        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 1 of 11




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                           Atlanta Division


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                          Case No. 1:21-cv-02575-JPB

THE STATE OF GEORGIA; THE
GEORGIA STATE ELECTION
BOARD; and BRAD
RAFFENSPERGER, in his official
capacity as the Georgia Secretary of
State,

       Defendants,

PUBLIC INTEREST LEGAL
FOUNDATION,

      Proposed Intervenor-Defendant.

                PUBLIC INTEREST LEGAL FOUNDATION’S
                     REPLY TO RESPONSE TO ITS
                        MOTION TO INTERVENE

      The Public Interest Legal Foundation (“Foundation”), by and through

undersigned counsel, respectfully files this reply to the United States of America’s

response in opposition to the Foundation’s motion to intervene. (ECF No. 36.)




                                       1
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 2 of 11




                                    ARGUMENT

      The Foundation satisfies the requirements for both permissive intervention

and intervention as of right under the federal rules. Because the bulk of the United

States’ objections concern intervention as of right and because this Motion may be

decided on permissive intervention grounds alone, the Foundation begins there.

A.    The Court Should Permit Intervention.

       The United States provides no explanation as to why it consented to the

Republican National Committee’s motion to intervene, filed four days after the

Foundation’s motion, but not the Foundation’s. Instead, the United States’

argument appears to be that allowing the Foundation, but not the RNC, to intervene

would “divert the attention of the Court and the parties from the real and important

issues in the case.” (Dkt. 36 at 16.)

      To be sure, the Foundation agrees that it is likely to raise defenses that the

existing Defendants will not, but that is a reason to permit intervention. The Court

should hear all defenses to ensure a full and thorough understanding of the issues

implicated by this case. A fulsome defense of Georgia’s law is not “needlessly

complicating and delaying resolution of the litigation.” (Dkt. 36 at 16.) Rather, it is

ensuring a full resolution of this matter at the district court stage, preserving

judicial economy, and preventing a protracted and more complicated appellate

review. See Kobach v. United States Election Assistance Comm’n, No. 13-cv-
                                        2
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 3 of 11




4095-EFM-DJW, 2013 U.S. Dist. LEXIS 173872, at *14 (D. Kan. Dec. 12, 2013)

(In considering motions to intervene filed by various advocacy groups, the court

found that “Applicants’ experience, views, and expertise…will help to clarify,

rather than clutter the issues in the action, which will in turn assist the Court in

reaching its decision.”). In fact, in evaluating the Foundation’s motion to intervene

in the District of Nevada, the magistrate judge determined that the Foundation’s

constitutional defenses would not cause delay but rather would expedite the matter:

      The Foundation also seeks to raise constitutional defenses to Plaintiff’s
      claims that have not been raised by Defendants and which they may
      choose not to raise. Although the Court may not reach the constitutional
      questions in deciding this case, permitting the issues to be briefed by
      the Foundation and responded to by Plaintiffs will not cause any undue
      delay or prejudice the rights of the existing parties. Should the Court
      determine that the constitutional questions must be addressed, the fact
      that they have already been briefed will serve to expedite rather than
      delay a final decision in this action.

Luna v. Cegavske, No. 2:17-cv-02666-JCM-GWF, 2017 U.S. Dist. LEXIS 209485,

at *21-22 (D. Nev. Dec. 20, 2017). See also Luna v. Cegavske, No. 2:17-CV-2666

JCM (GWF), 2018 U.S. Dist. LEXIS 131557 (D. Nev. Aug. 6, 2018) (adopting

magistrate’s recommendation).

      The United States also fundamentally misunderstands the Foundation’s

proposed affirmative defense regarding the constitutionality of Section 2 as

applied. In its Proposed Answer, the Foundation stated that “[t]o the extent that

Plaintiff’s Complaint alleges that Georgia’s election law violates the Voting Rights
                                        3
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 4 of 11




Act, the Act is unconstitutional as applied to these facts and circumstances because

they are inconsistent with the purpose of the Fifteenth Amendment and exceed

Congress’s authority to enforce the right to vote regardless of race as found in the

Fifteenth Amendment.” (Dkt. 11-2 at 44.) The Foundation understands that courts

have found that Section 2 may support a cause of action only under the intent

prong. As the Fifth Circuit stated in United States v. Brown,

      To violate the statute, however, these practices must be undertaken with
      an intent to discriminate or must produce discriminatory results. See
      McMillan v. Escambia County, 748 F.2d 1037, 1046 (Former 5th Cir.
      1984) (“Moreover, Congress intended that fulfilling either the more
      restrictive intent test or the results test would be sufficient to show a
      violation of section 2.”); S. REP. NO. 97-417, at 27 (1982)
      (accompanying the 1982 amendments to the Voting Rights Act and
      stating that “[p]laintiffs must either prove such intent, or, alternatively,
      must show that the challenged system or practice . . . results in minorities
      being denied equal access to the political process”); see also Seastrunk
      v. Burns, 772 F.2d 143, 149 n.15 (5th Cir. 1985) (“Likewise,
      discriminatory intent of itself will normally render a plan illegal.”).

United States v. Brown, 561 F.3d 420, 432-33 (5th Cir. 2009). Rather, the

Foundation is asserting that the evidence and allegations relied on by the United

States here cannot support a constitutionally sound application of the Voting

Rights Act.

      The United States should be familiar with the dangers here, as the Fifth

Circuit Court of Appeals significantly limited the sort of evidence which is

relevant in a Section 2 intent claim brought by this Plaintiff. In Veasey v. Abbott,

                                       4
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 5 of 11




the Fifth Circuit rejected the United States’ “evidence of State-sponsored

discrimination dating back hundreds of years.” 830 F.3d 216, 231.

       Further, the United States appears to not recall the Fifth Circuit’s

statements dismissing the evidence it presented regarding the views of a bill’s

opponents.

      The Supreme Court has . . . repeatedly cautioned—in the analogous
      context of statutory construction—against placing too much emphasis
      on the contemporaneous views of a bill’s opponents…. We too have
      held that such statements are entitled to ‘little weight.’ … The Second
      Circuit considered such speculation in Butts and held that ‘the
      speculations and accusations of . . . [a] few opponents simply do not
      support an inference of the kind of racial animus discussed in, for
      example, Arlington Heights.’ 779 F.2d at 147 (citation omitted). We
      agree and conclude that the district court erred in relying on conjecture
      by the opponents of SB 14 as to the motivations of those legislators
      supporting the law.

Veasey, 830 F.3d 216, 234 (internal citations omitted).

      The United States has a proclivity to push legal arguments and facts well

outside the confines of the Voting Rights Act. The Foundation’s particular area of

expertise—separating germane and insufficient allegations under Section 2—will

therefore assist the Court by actually simplifying this case and conserving judicial

resources.

      The United States acknowledges, as it must, that the Foundation has been

permitted to intervene in other cases. (See Dkt. 36 at 17 n.4.) Yet the United States

argues that one court’s reasoning, for example, “can be easily addressed by
                                       5
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 6 of 11




allowing [the Foundation] to participate as amicus at appropriate junctures in this

case.” (Id.) 1 The United States’ preference for which entities may or may not

participate in this case cannot carry the day. For the reasons explained herein, and

in its Motion to Intervene, the Foundation should be permitted to intervene.

B.    The Court Should Grant Intervention As of Right.

      The Foundation also has a right to intervene. The United States agrees that

the Foundation’s motion is timely, (Dkt. 36 at 5 n. 1) but contests the other

relevant factors. The Foundation addresses the United States’ arguments in turn.

      1. The Foundation’s Strong Interests in Defending State Election Laws
         Will Be Impaired if Plaintiffs Prevail.
      The Foundation is a nonprofit organization dedicated to election integrity. It

exists to assist states and others to aid the cause of election integrity and fight

against lawlessness in American elections. Contrary to the United States’

assertions, the Foundation’s interests are not mere “generalized concerns” (Dkt. 36

at 7) but are the mission of the organization. If Plaintiffs prevail—and election




1
  The United States points out that no objections were filed to the Magistrate’s
report in the Luna case. (Dkt. 36 at 17 n.4.) The United States failed to mention
that that the district court decided to “engage in a de novo review to determine
whether to adopt the recommendation of the magistrate judge.” Luna v. Cegavske,
No. 2:17-CV-2666 JCM (GWF), 2018 U.S. Dist. LEXIS 131557, at *2 (D. Nev.
Aug. 6, 2018). After reviewing the parties’ briefing and recommendation, the
district court found “that good cause appears to adopt the magistrate judge’s
findings.” Id.
                                         6
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 7 of 11




integrity reforms are undone—the Foundation’s mission will be impaired. The

Foundation will need to devote additional resources to make up for the loss of state

authority in Georgia and wherever else litigation is brought or merely threatened.

In other words, the Foundation seeks to protect its mission from the

misapplications of federal law that will directly affect the Foundation’s activities

both in Georgia and across the country. The Foundation is not a curious observer

of this subject matter. Rather, the Foundation is an invested actor. Its interest here

is sufficient to support intervention.

      2. Existing Parties Will Not Adequately Protect the Foundation’s
         Interests.
      The Foundation is making arguments not made by the Defendants. Among

them, an action under Section 2 may lie on an intent only claim. The arguments to

the contrary by Defendants weigh in favor of granting intervention under the

adequacy of representation prong. The Foundation’s position is that that it is

axiomatic that an intent only claim may lie, but that in these circumstances and on

the factual allegations in the complaint, it may not succeed without stretching

Section 2 beyond Constitutional limits. This is the correct position, and a position

that Defendants plainly have not taken.

      “The ‘inadequate representation’ requirement ‘should be treated as minimal’

and is satisfied ‘unless it is clear that [the existing parties] will provide adequate


                                         7
        Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 8 of 11




representation.’” Huff v. Commissioner, 743 F.3d 790, 800 (11th Cir. 2014)

(quoting Chiles, 865 F.2d at 1214). Further, Defendants have not taken a position

on the Foundation’s Motion much less argued that they will adequately defend the

Foundation’s interests. Defendants’ recent filings confirm the Foundation’s

suspicion that the Defendants would not raise the issues the Foundation intends to

raise. (Dkt. 11-1 at 8.) The Foundation’s interests are thus not adequately

represented.

                                  CONCLUSION

      For these reasons and those in the Foundation’s Motion to Intervene, the

Court should grant the Foundation’s Motion to Intervene.




July 30, 2021


Respectfully Submitted,

/s/ Harry W. MacDougald (Ga. # 463076)
Counsel of Record
CALDWELL, CARLSON, ELLIOTT & DELOACH, LLP
Two Ravinia Drive, Suite 1600
Atlanta, GA 30346
(404) 843-1956
hmacdougald@ccedlaw.com


                                       8
       Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 9 of 11




  /s/ Kaylan Phillips
Kaylan L. Phillips (Ind. # 30405-84)*
J. Christian Adams (Va. Bar #42543)**
Maureen S. Riordan (NY Bar 2058840)**
Public Interest Legal Foundation
32 E. Washington St., Suite 1675
Indianapolis, Indiana 46204
(317) 203-5599
(888) 815-5641 (facsimile)
Kphillips@publicinterestlegal.org

*Admitted pro hac vice
**Motion for admission pro hac vice forthcoming




                                   9
       Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 10 of 11




                          RULE 5.1 CERTIFICATE
      The undersigned certifies that the foregoing document was prepared in 14-
point Times New Roman font and in accordance with the margin and other
requirements of Local Rule 5.1.


                                     /s/ Harry W. MacDougald (Ga. # 463076)
                                     Counsel of Record




                                    10
       Case 1:21-cv-02575-JPB Document 41 Filed 07/30/21 Page 11 of 11




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 30, 2021, I electronically filed the foregoing

using the Court’s ECF system, which will serve notice on all parties.


                                       /s/ Harry W. MacDougald (Ga. # 463076)
                                       Counsel of Record




                                      11
